DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              TIMOTHY WILLSON and KIMBERLY WILLSON,
                            Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D15-552

                         [November 22, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312013CA001615.

  Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellant.

  Adam Topel of Liebler Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.